DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 3/25/2022 have been entered.
Response to Arguments
Applicant’s arguments, filed 3/25/2022, have been fully considered.
Applicant notes that “[c]laims 3-5, 7-9, 16 and 18-19 were rejected under 35 USC § 103(a) as being obvious over U.S. Patent Publication No. 2016/0339003 by Dhuppad et al. (‘Dhuppad’) in view of U.S. Patent Publication No. 2007/0207091 by McAffer et al. (‘McAffer’)” and “submits… a declaration under 37 C.F.R. 1.132 from Dr. Derek Williams (the ‘Williams Affidavit’)” (Applicant Arguments, Page 5).  In particular, Applicant argues that the Williams Affidavit “states that pharmaceutical compositions for inhalation can be provided by metered dose (e.g., using an inhaler) or by nebulization (e.g., using a nebulizer)” (Applicant Arguments, Page 5).  Although this specific statement could not be located in the Williams Affidavit, it is nevertheless agreed that pharmaceutical compositions for inhalation can be provided by metered dose (e.g., using an inhaler) or by nebulization (e.g., using a nebulizer).  Yet, as further argued by Applicant and the Williams Affidavit, “albuterol and ipratropium bromide systems indicated as much as 5-10 times as much active ingredient would be required in nebulization solution compared to the metered dose form” (Applicant Arguments, Page 5; Williams Affidavit, Paragraph 8).  As such, Applicant alleges that it is unexpected that “the formulation of nebulized tiotropium solution was found to be more efficacious (requiring a lower dosage) than metered dose technology at the time the invention was filed” (Applicant Arguments, Pages 5-6; Williams Affidavit, Paragraphs 9-10).
At the outset, it is not clear where Applicant has demonstrated that the instant formulations of nebulized tiotropium solution are more efficacious (requiring a lower dosage) than metered dose technology.  
Furthermore, the claimed formulations can comprise “a total tiotropium content of at least 3 mcg tiotropium… [and] a total tiotropium content of no more than 5 mcg tiotropium” in a “total volume of 1 mL or less, and no less than 0.25 mL” (claim 1) which embraces a dosage range of from 0.0003 wt% to 0.002 wt% tiotropium.  Notably, Dhuppad et al teach nebulizable tiotropium solution compositions comprising the instantly claimed amount of tiotropium.  Indeed, Dhuppad et al teach that as little as 0.0005 wt% tiotropium can be included in the formulations which ‘may be inserted into a suitable nebulizer… to deliver the dosage into the lungs’ (Paragraph 0104, Example 2), including embodiments comprising 0.0005 wt% tiotropium bromide (i.e., 10 mcg/2 ml), 0.001 wt% tiotropium bromide (i.e., 20 mcg/2 ml), and 0.002 wt% tiotropium bromide (i.e., 40 mcg/2 ml) (Paragraph 0105, Example 3).  Although it is noted that the formulations of Example 3 comprise disodium EDTA (which is excluded by instant claim 7), Dhuppad et al clearly indicate EDTA may be absent (see Paragraph 0078) and specifically demonstrates that the absence of EDTA has no effect on stability of the compositions (see Paragraph 0114, Example 4).
As such, it is not considered unexpected that nebulizable compositions comprising low dosages of tiotropium can be formulated.
Applicant, however, further argues that “Dhuppad teaches a wide range of tiotropium concentrations: ‘about 0.001[milligrams (mg)] to about 0.3 mg of tiotropium or its salt.’” at Paragraph 0019 (Applicant Arguments, Page 6; Williams Affidavit, Paragraph 12), which “is very large.  It encompasses more than two orders of magnitude” and “can pose several challenges for developing therapeutically effective pharmaceutical compositions” (Applicant Arguments, Page 6; Williams Affidavit, Paragraph 13).  As further argued by Applicant, Dhuppad et al identifies “10 different sub-ranges”, none of which “correspond to the range of at least 3 mcg and no more than 5 mcg tiotropium recited in claim 16 of the application” (Applicant Arguments, Page 6; Williams Affidavit, Paragraph 12).  As argued by Applicant, “[u]sing the range of about 0.001 mg to about 0.3 mg, Dhuppad suggests an average tiotropium concentration of about 0.15 mg.  Given this average, the upper value of tiotropium recited in claim 16 (5 mcg or 0.005 mg) is almost 30 times lower than the average concentration of tiotropium disclosed by Dhuppad” (Applicant Arguments, Pages 6-7; Williams Affidavit, Paragraph 13).  Applicant concludes that “low dose nebulizable pharmaceutical compositions [were] not recognized prior to the effective filing date of this application, and Dhuppad does not teach or suggest why it is important to stay at the lower end of the extremely broad range which Dhuppad discloses” (Applicant Arguments, Page 7; Williams Affidavit, Paragraph 14).
Applicant’s arguments have been considered and would be found persuasive if Dhuppad et al only described a broad range as indicated by Applicant.  However, as discussed above, Dhuppad et al teach nebulizable tiotropium solution compositions comprising the instantly claimed amount of tiotropium.  Indeed, Dhuppad et al teach that as little as 0.0005 wt% tiotropium can be included in the formulations which ‘may be inserted into a suitable nebulizer… to deliver the dosage into the lungs’ (Paragraph 0104, Example 2), including embodiments comprising 0.0005 wt% tiotropium bromide (i.e., 10 mcg/2 ml), 0.001 wt% tiotropium bromide (i.e., 20 mcg/2 ml), and 0.002 wt% tiotropium bromide (i.e., 40 mcg/2 ml) (Paragraph 0105, Example 3). 
For all of the foregoing reasons, the rejection of claims is MAINTAINED.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5, 7-9, 16 and 18-19 are MAINTAINED rejected under 35 U.S.C. 103(a) as being unpatentable over Dhuppad et al (US 2016/0339003; of record) in view of McAffer et al (US 2007/0207091; of record).
As amended, instant claim 16 is drawn to a method of making a sterile tiotropium nebulization product, comprising:
(i)	dissolving a quantity of tiotropium (of at least 3 mcg) in a quantity of water (between 0.25 mL and 1.0 mL) to form a tiotropium solution;
(ii)	adjusting the pH and/or osmolality of the tiotropium solution;
(iii)	sterilizing the tiotropium solution (more specifically, by passing the tiotropium nebulization solution through a filter (claim 19));
(iv)	injecting a therapeutically effective unit dose of the sterilized tiotropium solution into a sterile blow-fill-seal container; and
(v)	sealing the sterile blow-fill-container;
wherein the method does not comprise the step of heat sterilization following the sealing; and wherein said tiotriopium solution further comprises:
0.2 to 0.6 wt. % citric acid;
0.1 to 0.11 wt. % sodium citrate; and
at least 97 wt. % water;
wherein the solution is complexing agent-free; has a pH in the range of 2.8 to 3.0; has a total volume between 0.25 mL and 1 mL; and comprises no more than 5 mcg tiotropium, and further wherein the solution is benzalkonium chloride-free (claim 5), EDTA and disodium EDTA-free (claim 7), and preservative-free (claims 4 and 8).
The method, as thus summarized, reads on claims 4-5, 7-8, 16 and 19.
Dhuppad et al teach a sterile tiotropium nebulization products comprising at least 3 mcg tiotriopium (and no more than 5 mcg tiotropium wherein), citric acid, sodium citrate, sodium chloride and at least 97% water (Paragraph 0103, Example 2) – which is benzalkonium chloride-free, complexing agent-free, EDTA and disodium EDTA-free, and preservative-free – wherein “the volume of the tiotropium solution of the present invention is from about 0.05 ml to about 1.0 ml” (Paragraph 0080) wherein, as further taught by Dhuppad et al the “solution… may contain sodium citrate at a concentration of about 0.1 to about 1.0 % (w/w) and citric acid at a concentration of about 0.1 to 1.0% (w/w)” (Paragraph 0074) and wherein the pH is “most preferably from about 2.7 to about 3.2” (Paragraph 0071).  Significantly, Dhuppad et al disclose one embodiment specifically comprising 0.0005 wt% tiotropium bromide (i.e., 10 mcg/2 ml) (Paragraph 0105, Example 3)
  Additionally, Dhuppad et al teach “a process for making an inhalation solution comprising tiotropium” wherein, “[i]n one embodiment, the process comprises the steps of: (a) dissolving tiotropium or its salt in water; (b) optionally addition of pharmaceutically acceptable excipients…; (c) optionally adjusting the pH of the solution… with a pharmaceutically acceptable acid; (d) optionally filtering the solution; and (e) filling a suitable container with the solution” (Paragraphs 0039-0044) wherein “[i]n one embodiment, each container comprises a single unit dose of the pharmaceutical composition or solution” (Paragraph 0029; see also Paragraph 0079: the composition can be “stored in a suitable LDPE container, cyclic olefin polymer container, cyclic olefin copolymer container, or glass container”).
As such, the method of Dhuppad et al differs from the instantly claimed method in that Dhuppad et al fill the filtered and sterilized solution into “suitable containers” but do not identify the containers as blow-fill-seal containers.
Yet, as taught by McAffer et al – which similarly disclose “[a] sterile nebulizer formulation” (Abstract) – such “[f]ormulations... are suitable for filling into ampoules using ‘blow fill seal’ (BFS) methods” wherein “BFS is now the preferred method for aseptic manufacture of ampoules due to the flexibility in container design, overall product quality, product output and low operational costs” (Paragraph 0054).
As such, in further view of McAffer et al, it would have been prima facie obvious to fill the unit dose taught by Dhuppad et al in a blow-fill-seal container. The ordinarily skilled artisan would have found it obvious to do so in order provide “flexibility in container design, overall product quality, product output and low operational costs” with a reasonable expectation of success.
Based on all of the foregoing, instant claims 4-5, 7-8, 16 and 19 are rejected as prima facie obvious. 
Instant claim 3 is drawn to the method of claim 16 wherein the tiotropium solution is therapeutically effective for the treatment of COPD.
Dhuppad et al teaches the composition for “use in the treatment of respiratory diseases such as chronic obstructive pulmonary disease (COPD) in a subject” (Abstract).
As such, instant claim 3 is also rejected as prima facie obvious.
Instant claim 9 is drawn to the method of claim 16 wherein the tiotropium is amorphous and anhydrous.  
As taught by Dhuppad et al, in one embodiment, “the tiotropium salt in the pharmaceutical composition or pharmaceutical solution described herein is anhydrous amorphous tiotropium bromide” (Paragraph 0018).
As such, instant claim 9 is also rejected as prima facie obvious. 
Instant claim 18 is drawn to the method of claim 16 wherein the sterilization is exclusive of heat sterilization prior to the injecting step (iv).
Since Dhuppad et al do not teach heat sterilization at any point, instant claim 18 is also rejected as prima facie obvious.
Conclusion
No new ground(s) of rejection are presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611